MEMORANDUM **
Victor Hurtado-Cuevas appeals from his jury-trial conviction and 120-month sentence for conspiracy to manufacture and distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846, manufacturing methamphetamine, in violation of 21 U.S.C. § 841(a)(1), and possession of chemicals with intent to manufacture methamphetamine, in violation of 21 U.S.C. 843(a)(6). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Hurtado-Cuevas’ counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. The appellant has filed a pro se supplemental brief and the government has filed an answering brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.